843 F.2d 1392
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.William E. ROSS and Antoinette M. Ross, Plaintiffs-Appellants,v.NORFOLK & WESTERN RAILWAY COMPANY, Defendant-Appellee.
No. 86-1699.
United States Court of Appeals, Sixth Circuit.
April 7, 1988.

Before ENGEL, MERRITT and KRUPANSKY, Circuit Judges.
MERRITT, Circuit Judge.


1
The issue in this case is whether a claim under the Michigan Handicappers' Civil Rights Act is preempted by the minor dispute adjudicatory scheme provided by the Railway Labor Act when a railroad engineer is terminated as disqualified from employment as an engineer by virtue of diabetes.  This is precisely the same question as decided in McCall v. Chesapeake & Ohio Railroad, No. 86-1462 (March __, 1988).  Accordingly, for the reasons set out in McCall, the judgment of the District Court is affirmed.